                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                             CIVIL ACTION NO.: 5:20-CV-00185-D


 COLORADO BANKERS LIFE                            )
 INSURANCE COMPANY,                               )
                                                  )                    EXHIBIT A
                         Plaintiff,               )
                                                  )                 CONSENT
                 v.                               )             PROTECTIVE ORDER
                                                  )
 ACADEMY FINANCIAL ASSETS, LLC,                   )
                                                  )
                         Defendant.               )


        THIS CAUSE came to be heard before the undersigned on joint motion of the Plaintiff and

Defendant (together, the “Parties”) seeking entry of a protective order under Rule 26(c) of the

Federal Rules of Civil Procedure. As it appears that the Parties agree to the entry of such an order,

the Motion is hereby GRANTED.

        NOW, WHEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

        1.      This Consent Protective Order shall govern the use and dissemination of all

information, documents, or materials that are produced in this action (the “Litigation”) and

designated as “Confidential.”

        2.      The term “Confidential,” as used in this Consent Protective Order, shall mean

 (a) information not in the public domain that is so proprietary or sensitive that its public disclosure

 may cause competitive injury; (b) information that contains trade secrets pursuant to applicable

 law; (c) personal identifying information of third parties, including account numbers, telephone

 numbers, personal financial information, and other sensitive information that is not already in the

 public domain; (d) information protected from disclosure by contractual obligations with third


                                                      1
43111860_2

             Case 5:20-cv-00185-D Document 33 Filed 11/19/20 Page 1 of 11
 parties; and (e) information protected from disclosure by law, including, but not limited to,

 information described under Chapter 58 of the North Carolina General Statutes.

        3.      Any party to this action or other person or entity, including any third party (“Third

Party”), who produces or supplies information, documents, or other materials in the course of

responding to interrogatories, responding to requests for production of documents, responding to

requests for admission, responding to a third-party subpoena, or otherwise responding to discovery

requests of any kind (the “Designating Party”) may designate as “Confidential” any such

information, document, or material that it reasonably and in good faith believes constitutes or

contains information protected under the terms of this Consent Protective Order. The designation

shall be made at or prior to the time of production of information, documents, or material or as

soon thereafter as may be practicable by affixing on the document or material containing such

information a legend that states: “CONFIDENTIAL.” To the extent the parties or any Third Party

produces electronic files in native format, the legend “CONFIDENTIAL” may be affixed to the

storage device in which the electronic files are produced. For avoidance of doubt, any party to this

action may designate a Third Party’s production “Confidential.”

        4.      Depositions may be designated “Confidential” either by: (a) stating that fact on the

record at the deposition, or (b) stating that fact in writing served upon counsel of record within 20

days after receipt of the deposition transcript. If a Designating Party has advised the Court reporter

that Confidential information has been disclosed during a deposition, the Court reporter shall

include on the cover page the following indication: “DEPOSITION CONTAINS

CONFIDENTIAL INFORMATION — SUBJECT TO A PROTECTIVE ORDER.” Within

20 business days of receipt of the initial deposition transcript, the Designating Party shall advise

opposing counsel of the specific pages and lines in which Confidential information appears. If


                                                  2
43111860_2

             Case 5:20-cv-00185-D Document 33 Filed 11/19/20 Page 2 of 11
counsel for the opposing party has been informed that portions of a deposition transcript have been

designated “Confidential,” counsel may have immediate access to the deposition transcript but,

prior to the page and line designations, shall treat the entire transcript as Confidential.

        5.      This Order does not apply to information that is publicly available or information

that a Party or Third Party can or does discover outside of formal litigation discovery.

        6.      Information, documents, or material may be designated as Confidential by marking

each page of the document or material in which the information appears as “Confidential.” If the

original is not produced, a party may mark the copies that are produced or exchanged in lieu of

marking the original documents. If any copies are made of documents which are marked and/or

subject to this Order do not display the confidentiality stamp, this does not change the status of the

document. Any summaries of Confidential information shall be marked with the appropriate

designation and shall be treated as Confidential information.

        7.      Except as otherwise provided herein, all Confidential information shall be subject

to the provisions of this Order until further order of the Court or the Parties’ written agreement

modifying this Order.

        8.      Except as otherwise allowed herein, all Confidential information will solely be used

in connection with this Litigation. This Order does not restrict or prevent a Party or Third Party

from using its own Confidential information in any manner that it sees fit.

        9.      Except with the prior written consent of the Designating Party, or upon prior order

of this Court obtained upon written notice to the Designating Party’s counsel, Confidential

information shall not be disclosed to any person other than:

             a. the respective Parties to this Litigation;

             b. counsel for the respective Parties to this Litigation;


                                                   3
43111860_2

             Case 5:20-cv-00185-D Document 33 Filed 11/19/20 Page 3 of 11
              c. employees of such counsel and persons assigned to assist such counsel in the

                 preparation of this Litigation;

              d. expert witnesses and consultants, to the extent deemed necessary by counsel, for

                 the prosecution or defense of this Litigation;

              e. court reporters, to the extent deemed necessary by counsel, for the prosecution or

                 defense of this Litigation;

              f. A deponent, prior to or in the course of a deposition, provided that such persons

                 may be shown copies of designated material only during the course of preparation

                 for his or her deposition or in the actual course of a deposition, may not retain any

                 designated material, and must be informed of the confidential nature of the

                 materials;

              g. the Court and its personnel; and

              h. any mediator or arbitrator named in an order of the Court or agreed to by the Parties.

        10.      If a Party wishes to disclose Confidential information to any person not described

in Paragraph No. 9 above, permission to so disclose must be requested from the Designating Party

in writing. The Designating Party shall respond to the request within 10 business days. A failure

to object shall be deemed a waiver by the Designating Party, and the party wishing to make the

proposed disclosure may do so without violating this Order. If the Designating Party objects to

the proposed disclosure, such disclosure shall not be made unless, upon motion by the Party

requesting such permission, the Court orders otherwise.

        11.      Prior to obtaining access to Confidential information, any person to whom

Confidential information may be disclosed pursuant to Paragraph No. 9 above, except the Court

and its personnel, counsel for the Parties in this Litigation, any court reporter, and any mediator or


                                                    4
43111860_2

              Case 5:20-cv-00185-D Document 33 Filed 11/19/20 Page 4 of 11
arbitrator selected with the consent of all parties or by the Court, shall be shown and shall read a

copy of this Order and shall agree in writing to be bound by its terms by signing a copy of the

Confidentiality     Acknowledgment        annexed       hereto   as   Exhibit    1    (“Confidentiality

Acknowledgment”). Counsel for the Party obtaining a person’s signature on the Confidentiality

Acknowledgment shall retain the original signed Confidentiality Acknowledgment and, upon

request, shall make it available to counsel of record for the other Parties, provided that the identities

of consultants, including trial or jury consultants, who have not been identified as testifying experts

need not be disclosed.

        12.      Any person receiving Confidential information shall not reveal to, or discuss such

information with, any person who is not entitled to receive such information as set forth in

paragraph 9 above. In the event that additional parties are added to the Litigation, they must

execute a copy of the Confidentiality Acknowledgement and serve on the Parties before they may

access any Confidential information.

        13.      Before filing any information that has been designated “CONFIDENTIAL” with

the Court, or any pleadings, motions or other papers that disclose any such information, counsel

shall confer with counsel for the party that produced the information so designated about how it

should be filed. If the party that produced the information so designated desires that the materials

be filed under seal, then the filing party shall file the materials in accordance with Local Civil Rule

79.2, EDNC, with notice served upon the producing party. The filing of the materials under seal

shall not be binding on the Court, however. Within 10 days of service of such notice, the party

desiring that the materials be maintained under seal shall file with the Court a Motion to Seal and

supporting memorandum of law specifying the interests which would be served by restricting

public access to the information. The party that initially filed the materials need not file any such


                                                    5
43111860_2

              Case 5:20-cv-00185-D Document 33 Filed 11/19/20 Page 5 of 11
Motion to Seal or otherwise defend another party's desire that the materials remain sealed. The

Court will grant the Motion to Seal only after providing adequate notice to the public and

opportunity for interested parties to object, after carefully weighing the interests advanced by the

movant and those interests favoring public access to judicial documents and records, and upon

finding that the interests advanced by the movant override any common law or constitutional right

of public access which may attach to the information. Documents submitted under seal in

accordance with this paragraph will remain under seal pending the Court's ruling. If the party

desiring that the information be maintained under seal does not timely file a Motion to Seal, then

the materials will be deemed unsealed, without need for order of the Court.

        14.      Upon written request by counsel of the Designating Party after the termination of

this Litigation and within 20 days of receipt of same, through settlement or the entry of a final,

non-appealable order, all Confidential information and all copies thereof, including, but not limited

to, any notes or other transcriptions made therefrom that is not attorney work-product, shall be

returned (upon the request of the Designating Party) or destroyed by the Parties to whom such

Confidential information was provided. Each Party shall provide a written certification of the

return or destruction of all Confidential information and all copies thereof, including, but not

limited to, any notes or other written transcriptions made therefrom that is not attorney work-

product.

        15.      This Order is intended to facilitate discovery while preserving claims of

confidentiality and not to waive any claims, defenses or rights regarding confidentiality.

Accordingly, no Party or Third Party shall be deemed to have waived any claims of confidentiality

or defenses to an allegation of confidentiality merely because they have stipulated to this Order or

provided information under the terms of this Order. No Party shall be deemed to have admitted


                                                 6
43111860_2

              Case 5:20-cv-00185-D Document 33 Filed 11/19/20 Page 6 of 11
that any material designated by another Party or Third Party as Confidential information actually

constitutes Confidential information.

        16.      Entry of this Order shall be without prejudice to any application for relief from any

restriction hereof or for any other or further restriction on the production, exchange, or use of any

document, testimony, interrogatory response, or other information produced, given or exchanged

in the course of pretrial discovery in these actions. However, any Party or Third Party applying for

relief shall give a minimum of three business days’ notice, weekends and holidays excluded, of

any request for relief.

        17.      The production, disclosure, or use of Confidential information in accordance with

the terms of this Order shall not constitute a waiver by a Party or Third Party of any common

interest privilege or exemption from discovery to which such information is subject, and shall not

constitute a waiver by a Party or Third Party of any attorney-client, work-product, or other

privilege or exemption from discovery with respect to such information in this Litigation or any

other Litigation, past, present or future, and shall not constitute a waiver by any Party or Third

Party of any protection from disclosure and/or discovery afforded under Chapter 58 of the North

Carolina General Statutes.

        18.      Nothing herein shall be deemed to waive any applicable privilege.

        19.      Nothing herein shall be deemed a ruling or opinion on the discoverability or

admissibility of evidence.

        20.      The Court retains jurisdiction subsequent to settlement or entry of judgment to

enforce the terms of this Consent Protective Order.




                                                   7
43111860_2

              Case 5:20-cv-00185-D Document 33 Filed 11/19/20 Page 7 of 11
        21.      By attaching their signatures hereto, counsel and the parties they represent agree to

treat information disclosed hereafter as if the Order had been entered, until such time as this

Consent Protective Order is presented to a Judge for signature and entry.


Dated: November 19, 2020
       This, the _____ day of November, 2020.
                                               ______________________________________
                                               ________________________________
                                               Robert T. Numbers, II
                                               United States Magistrate Judge




                                 [Signatures on the following page]




                                                   8
43111860_2

              Case 5:20-cv-00185-D Document 33 Filed 11/19/20 Page 8 of 11
        This the 3rd day of November, 2020.


CONSENTED TO BY:

  WILLIAMS MULLEN                                   CONDON TOBIN SLADEK THORNTON
                                                    PLLC

  /s/ Camden R. Webb                                /s/ Aaron Z. Tobin
  Camden R. Webb                                    Aaron Z. Tobin
  NC State Bar No. 22374                            N.C. Bar No. 50019
  John W. Holton                                    atobin@ctstlaw.com
  NC State Bar No. 44468                            8080 Park Lane, Ste. 700
  Lauren E. Fussell                                 Dallas, Texas 75231
  NC State Bar No. 49215                            Telephone: 214.265.3800
  301 Fayetteville Street, Suite 1700 (27601)       Facsimile: 214.691.6311
  PO Box 1000
  Raleigh, NC 27602                                 FOX ROTHSCHILD LLP
  Telephone: (919) 981-4000                         Matthew Nis Leerberg
  Facsimile: (919) 981-4300                         N.C. Bar No. 35406
  crwebb@williamsmullen.com                         mleerberg@foxrothschild.com
  jholton@williamsmullen.com                        434 Fayetteville St., Ste. 2800
  lfussell@williamsmullen.com                       Raleigh, North Carolina 27601
                                                    Telephone: 919.755.8700
  Attorneys for Plaintiff                           Facsimile: 919.755.8800

                                                    Matthew W. Krueger-Andes
                                                    N.C. Bar No. 42984
                                                    mkrueger-andes@foxrothschild.com
                                                    101 North Tryon Street, Suite 1300
                                                    Charlotte, North Carolina 28246
                                                    Telephone: (704) 384-2630
                                                    Facsimile: (704) 384-2800

                                                    Attorneys for Defendant




                                                9
43111860_2

             Case 5:20-cv-00185-D Document 33 Filed 11/19/20 Page 9 of 11
                                                                                              EXHIBIT
                          IN THE UNITED STATES DISTRICT COURT                                    1
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                             CIVIL ACTION NO.: 5:20-CV-00185-D


 COLORADO BANKERS LIFE                            )
 INSURANCE COMPANY,                               )
                                                  )
                         Plaintiff,               )
                                                  )
                 v.                               )
                                                  )
 ACADEMY FINANCIAL ASSETS, LLC,                   )
                                                  )
                         Defendant.               )


                         CONFIDENTIALITY ACKNOWLEDGMENT



       I, __________________________________, being duly sworn on oath, state the

following:

       1.      I have read and understand the Consent Protective Order to which this Exhibit A is

annexed, and I attest to my understanding that access to information designated Confidential may

be provided to me and that such access is pursuant to the terms and conditions and restrictions of

the Consent Protective Order. I agree to be bound by the terms of the Consent Protective Order.

I hereby submit to the jurisdiction of this Court for the purpose of enforcement of this

Confidentiality Acknowledgment and the Consent Protective Order.

       2.      I shall not use or disclose to others, except in accordance with the Order, any

Confidential information. I also shall return all Confidential information provided to me in this

litigation to counsel for the party I represent within thirty (30) days after the conclusion of this

action, including the exhaustion of all appeals. If I fail to abide by the terms of this Confidentiality

Acknowledgment or the Consent Protective Order, I understand that I may be subject to sanctions



            Case 5:20-cv-00185-D Document 33 Filed 11/19/20 Page 10 of 11
under the contempt power of the Court, which includes the power to impose compensatory

damages.

Dated: _______________________

                                               _____________________________________
                                                                                 Signature
                                                ____________________________________
                                                                             Printed Name
                                                ____________________________________
                                                ____________________________________
                                                                                   Address
                                                ____________________________________
                                                          Individual or Entity Represented




_______________ County

Sworn to and subscribed before me by ____________________.
Dated: _______________
_________________________________
Notary Public
________________________________
Notary’s Printed Name

My Commission Expires:___________




                                          11
           Case 5:20-cv-00185-D Document 33 Filed 11/19/20 Page 11 of 11
